             Case 2:19-cv-01116-TSZ Document 19 Filed 09/03/19 Page 1 of 4




 1                                                                            HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RYAN DIAZ,
                                                               NO. 2:19-cv-01116-TSZ
10                           Plaintiff,
                                                               REPLY IN SUPPORT OF MOTION
             v.                                                TO APPOINT INTERIM CO-LEAD
11                                                             COUNSEL
     NINTENDO OF AMERICA, INC.,
12                                                             NOTE ON MOTION CALENDAR:
                             Defendant.
                                                               September 6, 2019
13
             Nintendo has confirmed that it “takes no position” with respect to Plaintiff’s Motion to
14
     Appoint Interim Co-Lead Counsel. See ECF No. 18. It thus, necessarily, does not contest the
15
     qualifications of proposed interim co-lead counsel to serve in that capacity pursuant to Fed. R.
16
     Civ. P. 23(g), nor does it take the position that it is procedurally premature for the Court to
17
     grant this relief now. Instead, it states that it intends to file a motion to compel arbitration with
18
     respect to Mr. Diaz (and presumably the other Plaintiffs who will be named on the forthcoming
19
     amended complaint), which, it says, will “moot the need to appoint counsel.” Id.
20
             Setting aside that Plaintiff intends to vigorously oppose any motion to compel
21
     arbitration that may be filed, Nintendo’s response provides no reason to deny the motion
22
     presently before the Court. In one of the cases cited in Plaintiff’s opening brief, the district
23


     REPLY IN SUPPORT OF MOTION TO APPOINT                                   TOUSLEY BRAIN STEPHENS PLLC
                                                                              1700 Seventh Avenue, Suite 2200
     INTERIM CO-LEAD COUNSEL (2:19-cv-01116-TSZ) - 1                             Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 19 Filed 09/03/19 Page 2 of 4




 1   court granted a motion for the appointment of interim co-lead counsel—that time over the

 2   objection of the defendant—in a consumer case where there was an arbitration clause. Beture v.

 3   Samsung Elecs. Am., Inc., Civil Action No. 17-5757 (SRC), 2018 U.S. Dist. LEXIS 50413

 4   (D.N.J. Mar. 27, 2018). Thereafter, the defendant’s motion to compel was granted, and the case

 5   was sent to arbitration. See Beture v. Samsung Elecs. Am., Inc., Civil Action No. 17-5757

 6   (SRC), 2018 U.S. Dist. LEXIS 121801, at *32 (D.N.J. July 18, 2018). The takeaway, for

 7   purposes of the instant motion, is that the filing of a future motion to compel arbitration does

 8   not provide any reason for the Court to deny a motion for the appointment of interim lead

 9   counsel. This is particularly true in this case, where Plaintiff’s counsel have been contacted by

10   over 20,000 consumers already, and the agreed upon briefing schedule for Nintendo’s

11   anticipated motion provides that it will not be fully briefed until January of 2020. See ECF

12   No. 14. Regardless of whether or not the motion to compel will succeed, the formal

13   designation of interim lead counsel is necessary for the orderly facilitation of this matter.

14          For these reasons and those set forth in Plaintiff’s opening motion, Plaintiff respectfully

15   submits that his motion should be granted.

16          DATED this 3rd day of September, 2019.

17                                          TOUSLEY BRAIN STEPHENS PLLC

18                                          By: s/Kim D. Stephens
                                               Kim D. Stephens, WSBA #11984
19                                             Jason T. Dennett, WSBA #30686
                                               Kaleigh N.B. Powell, WSBA #52684
20                                             1700 Seventh Avenue, Suite 2200
                                               Seattle, Washington 98101
21                                             Telephone: 206.682.5600/Fax: 206.682.2992
                                               Email:     kstephens@tousley.com
22                                                        jdennett@tousley.com
                                                          kpowell@tousley.com
23


     REPLY IN SUPPORT OF MOTION TO APPOINT                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                             1700 Seventh Avenue, Suite 2200
     INTERIM CO-LEAD COUNSEL (2:19-cv-01116-TSZ) - 2                            Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
           Case 2:19-cv-01116-TSZ Document 19 Filed 09/03/19 Page 3 of 4




 1                                   Benjamin F. Johns (admitted pro hac vice)
                                     Andrew W. Ferich (admitted pro hac vice)
 2                                   Alex M. Kashurba (admitted pro hac vice)
                                     CHIMICLES SCHWARTZ KRINER
 3                                   & DONALDSON-SMITH LLP
                                     361 W. Lancaster Avenue
 4                                   Haverford, Pennsylvania 19041
                                     Telephone: (610) 642-8500
 5                                   Email:     bfj@chimicles.com
                                                awf@chimicles.com
 6                                              amk@chimicles.com

 7                                   Counsel for Plaintiff and the Putative Class

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     REPLY IN SUPPORT OF MOTION TO APPOINT                     TOUSLEY BRAIN STEPHENS PLLC
                                                                1700 Seventh Avenue, Suite 2200
     INTERIM CO-LEAD COUNSEL (2:19-cv-01116-TSZ) - 3               Seattle, Washington 98101
                                                             TEL. 206.682.5600  FAX 206.682.2992
               Case 2:19-cv-01116-TSZ Document 19 Filed 09/03/19 Page 4 of 4




 1
                                      CERTIFICATE OF SERVICE
 2            I hereby certify that on September 3, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 4   parties registered on the CM/ECF system. All other parties (if any) shall be served in

     accordance with the Federal Rules of Civil Procedure.
 5
              DATED at Seattle, Washington, this 3rd day of September, 2019.
 6

 7                                                  s/Kim D. Stephens
                                                    Kim D. Stephens
 8   6639/001/541853.1


 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     REPLY IN SUPPORT OF MOTION TO APPOINT                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                             1700 Seventh Avenue, Suite 2200
     INTERIM CO-LEAD COUNSEL (2:19-cv-01116-TSZ) - 4                            Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
